


Exhibit 10.27


Credit Transaction Agreement (former Hana Bank)
(for Corporation)




The Bank shall explain important contents of this agreement and deliver copies
of the General Terms and Conditions for Bank Credit Transaction and this
agreement to the Borrower and the Security Provider.



Customer No: ______ day of ____________, 20__


Name of Borrower: MEMC Korea Company, Representative Director Chanrae Cho (sign
or sealed)
Address: 854, Manghyang-ro, Seonggeo-eup, Seobuk-gu, Cheonan-si,
Chungcheongnam-do



Person in Charge
Deputy General Manager
General Manager
 




 







To: Hana Bank




The Borrower hereby acknowledges that the General Terms and Conditions for Bank
Credit Transactions (the “General Terms and Conditions”) (including the related
General Terms and Conditions for Deposit Transaction Agreement with respect to
the credit transaction for corporation, general account loans and overdraft
loans) shall apply to any credit transactions with Hana Bank (the “Bank”) on the
terms and conditions as set forth below, and agree to be bound by each of the
following provisions.


Article 1.    Terms and Conditions of the Transaction


The terms and conditions applicable to credit transactions shall be as follows:
(in case of several types of transactions, please mark “v” or the relevant
number in the ( ) spaces below after receiving explanation from the Bank
employee).






--------------------------------------------------------------------------------




Credit Item
(Type)
Standard loan
Classification of Transaction
□ Revolving
 Non-Revolving
Credit Amount
(Maximum)
KRW 20,000,000,000
Credit Commencement Date
December 30, 2015
Maturity Date
December 30, 2018
Interest Rate and Others
□Fixed
□ [ ]% per year until maturity date
□ Base rate ( ) + ( )%
Floating
 Base rate (3-Month CD) + (2.13)%
□ Other ( )
Default penalty rate
Default penalty rate shall be the interest rate set forth in Article 1 plus the
below default interest rate to the extent of maximum (15)%:
If the overdue period is (1) month or less: 6% per year
If the overdue period is (3) months or less: 7% per year
If the overdue period is over (3) months: 8% per year
Calculation method of interest and default penalty
Unless stated otherwise, loan interest and default interest shall be computed
daily on a three hundred sixty five-day calendar year (366 days in case of leap
years). However, in the case of foreign exchange transactions, international
practices and commercial customs shall apply.
Early Repayment Fee
 Early repayment fee shall be the amount of the early repayment x early
repayment fee rate x (the remaining loan period/loan period). This shall be
applied for (3) years from date of initial loan (including extended periods).
 The early repayment fee rate shall be (1.4)%.
□ Others ( )
Commitment Fee for Unused Credit Limit
□ Unused amount from agreed credit limit (i.e. average balance of agreed credit
limit - average balance of credit during operation period) x ( )% x operation
period/365(366 days in case of leap years, and 360 in case of foreign exchange
loan)
Credit Execution
Method
 The loan shall be executed in lump sum on the Credit Commencement Date.
□ The loan shall be executed in installments after the Bank confirms the purpose
and the specific amount of the loan to be extended based on submitted
evidentiary documents, the goods or others.
□ The loan shall be executed upon the Borrower’s request satisfying certain
requirements.
□ Others ( )
Method of Repayment
□ The loan shall be fully repaid in lump sum on the Maturity Date.
□ The loan shall be repaid in installment every (*) months from [dd/mm/yyyy]
with a grace period of (*) years and (*) month(s) from the Credit Commencement
Date.
□ The loan shall be repaid freely; however, it shall be fully repaid in lump sum
on or prior to the Maturity Date of one revolving period.
□ Others ( )
※Ø Please note that repayment using automatic banking device or e-banking may
not be treated as repayment having been made on that day.
Date and Method of Interest Payment
□ The initial interest shall be prepaid on the Credit Commencement Date and the
interest accruing thereafter shall be prepaid on the last computation date of
the paid interest.
□ The interest shall be prepaid by the date preceding to the Maturity Date of
bill.
□ The initial interest shall be paid within ( ) month from the Credit
Commencement Date and the interest accruing thereafter shall be paid within ( )
month from the date following the last computation date of the paid interest.
□ The interest shall be paid on the day that the principal of the loan payable
in installment is paid or the day that a monthly accumulation amount is paid.
□ The interest shall be paid on the ( )th day of each month
□ The interest shall be paid on the Maturity Date.
□ The interest shall be paid on the settlement date of every month designated by
the Bank
□ Others ( )
※Ø Please note that repayment using automatic banking device or e-banking may
not be treated as repayment having been made on that day.



Article 2.    Change of Interest Rate


2.1
If variable rate is applied to the interest rate of above Article 1, market rate
or short-term COFIX rate can be applied linked, and in such case, the interest
rates shall be applied as follows:



2.1.1
One of the following rates shall be chosen and be applied as base rate: 91-Day
CD Rate during the immediately preceding business day, AAA 6-Month Finance
Debentures Rate, AAA 1-Year Finance Debentures Rate, or short-





--------------------------------------------------------------------------------




term COFIX Rate.


2.1.2
The 91-Day CD Rate of this Agreement shall be the rate announced by the Korea
Securities Dealers Association, and the 6-Month Finance Debentures Rate or
1-Year Finance Debentures Rate shall be the consolidated list rate of 3 bond
evaluating companies out of the rate announced by the Korea Securities Dealers
Association, and the short-term COFIX Rate shall be the rate announced by the
Korea Federation of Banks.



2.2
In the case of market rate or short-term COFIX Rate loan of the above Article
2.1, the initial contractual interest rate shall apply to the first ( ) months,
and thereafter, a rate which has been changed without separate notice by adding
the additional rate of Article 1 to the market rate or short-term COFIX rate of
the immediately preceding business day of the initial loan date (if there is no
initial loan date, then the last day of the relevant month) shall apply for
every ( ) months.



Article 3.    Early Repayment Fee
3.1
If the Borrower repays the loan from the Bank before the agreed Maturity Date
(if it is extended, such extended date shall be applied), then an early
repayment fee shall be paid to the Bank using method provided in Article 1.



3.2
Remaining Days, etc. shall be calculated in accordance with each of the
following provisions:



3.2.1
“Remaining Days” shall mean the number of days calculated from the repayment
date to the date immediately preceding the agreed Maturity Date regardless of
the method of repayment, and shall be calculated by subtracting the number of
passed days(the number of days from the initial loan date to the repayment date)
from the loan period.



3.2.2
“Loan Period” shall be calculated by the number of days from the first loan date
to the agreed Maturity Date, and even if a period exceeds 3 years, the period
shall be set as 3 years.



3.2.3
The early repayment fee shall be applied within 3 years from the first loan date
(including any extensions thereof).



3.3
The early repayment fee shall be exempted or reduced for any one of the
following:



3.3.1
If the remaining loan period is less than 1 month;



3.3.2
If a foreign currency loan is exchanged to another currency (including KRW);



3.3.3
If repayment is made before the agreed date due to inevitable circumstances
caused by public purposed national undertakings such as expropriation of
collateral;



3.3.4
If repayment of deposit security loan (loan which is made within a valid
collateral amount as set by the bank, having bank deposit, installment savings,
etc. as collateral) is made before the agreed date;

3.3.5
If a policy fund loan is repaid before the agreed date;



3.3.6
If the Bank collects loan prior to the agreed Maturity Date, resulting from loss
of benefit of the fixed term, set-off or work-out, etc.;



3.3.7
If it is due to the death of the Borrower or natural disaster.



Article 4.    Default Penalty


4.1
In the event that the Borrower fails to pay the interest, the installment
payment amount and/or the principal and interest of the loan payable in
installment on the agreed due date, the Borrower shall immediately pay default
penalty on such default amount.



4.2
In the event that the Borrower fails to fulfill its obligation on the Maturity
Date of the loan, or in the event that the Borrower is subject to the
acceleration obligation pursuant to Article 7 of the General Terms and
Conditions (for Corporation) (including occurrence of the obligation to
repurchase a discounted bill under Article 9 of the General Terms and
Conditions), the Borrower shall immediately pay default penalty on the remaining
balance of the loan from the date on which such event occurs.







--------------------------------------------------------------------------------




Article 5.    Determination of Aggregate Loan Amount and Notice of Installment
Repayment Schedule


5.1
In the case of loans payable in installment, the aggregate debt amount shall be
finally determined after the issuance of the last installment, and this
determination shall be based on the installment repayment schedule, receipts and
other supporting evidences.



5.2
In the case of loans to be repaid in installment other than loans secured with
installment savings and benefit payments, the Bank shall draw up an installment
repayment schedule for the fixed aggregate debt amount and notify this to the
debt-related parties.



Article 6.    Reduction or Suspension


6.1
In the case of revolving credit facility and loans payable in installments, if
the credit transactions are deemed to have been materially affected in an
adverse manner by rapid change in national economy or financial market
conditions or substantial deterioration of the credit standing of the Borrower,
the Bank may, by giving notice to the Borrower, reduce the agreed credit (limit)
amount as set forth in Article 1 or temporarily suspend issuance of credit even
during the credit period. In such case, the Borrower shall immediately repay any
excess amount arising from the reduced credit limit.



6.1.1
The term, “rapid change in national economy or financial market conditions,”
shall mean any of the following events:

(i) the credit rating of Korea or the Bank is downgraded by two or more levels
and the Bank’s financing is expected to face a material risk caused by factors
such as a drastic increase in financing costs represented by interest rates;
(ii) Korea seeks emergency funds from an international organization due to
causes such as foreign currency crisis;
(iii) the Bank seeks a liquidity adjustment loan from the Bank of Korea due to
causes such as insufficient reserves; or
(iv) any other radical change has occurred to the national economy or financial
market conditions.


6.1.2
The term, “substantial degradation of the credit standing of the Borrower,”
shall mean any of the following events:

(i) the credit rating of the Borrower is markedly downgraded (by two or more
levels, etc.)
(ii) it is difficult to conduct credit transactions in a normal manner as a
result of change in major shareholder(s) or business management;
(iii) the external auditor provides a negative opinion or rejects to provide its
opinion;
(iv) trustful broadcasting media, including major daily newspapers, TV, etc.,
make a report, which may result in substantial degradation of the credit
standing of the Borrower, and such report is confirmed;
(v) an investigation, which may greatly affect the credit standing of the
Borrower, or a litigation, which may significantly affect the business of the
Borrower, is commenced; and
(vi) the credit is accelerated pursuant to Article 7 of the General Terms and
Conditions (for corporation).
(vii) any events conforming to the above cases have occurred.


6.2
If any of the events set forth in Article 6.1 above is cured and credit
transactions may be conducted in a normal manner, the Bank shall immediately
cancel the reduction or suspension, as the case may be.



Article 7.    Commitment Fee for Unused Credit Limit


7.1
Commitment fee for unused credit limit shall be paid in the amount set forth in
Article 1.



7.2
“Average balance of credit during operation period” etc. shall be calculated as
follows:



7.2.1
The ‘average balance of credit during operation period’ for overdraft and
revolving credit loan shall be the average balance of the number of days
calculating from the next business day of the previous month’s settling day to
this month’s settling day.

Number of days = closing balance + {maximum balance of the day - (the higher
amount from the opening balance and closing balance)}



7.2.2
The ‘average balance of credit during operation period’ for revolving credit
other than those listed in above





--------------------------------------------------------------------------------




Article 7.2.1 shall be the average balance of each day calculating from the next
day of the final payment date of the unused credit limit commitment fee to the
actual payment date.


7.2.3
The ‘average balance of agreed limit’ shall be the average balance of the agreed
limit during the operation period.



7.3
The payment date and method of the commitment fee for unused credit limit shall
be as follows:



7.3.1
In the case of overdraft and revolving credit loan, the commitment fee shall be
added to the principal loan amount within the agreed credit limit, on the next
day of the settling day or the agreed termination date; provided that if the
balance is deposit, the commitment fee shall be deducted from the relevant
deposit amount.



7.3.2
If the whole or part of the fee is not paid due to the lack of agreed credit
limit, the shortage shall be paid immediately or money shall be deposited to the
underlying account for its payment, and the deposited amount shall first be
appropriated to the payment of the short fee.



7.3.3
The fee for any other revolving credit loan without interest other than the loan
prescribed in above Article 7.3.1 shall be paid at the time of each credit
execution or on the agreed termination date.



7.3.4
In case of delay in payment of the unused credit limit commitment fee, the Bank
may take measures such as stopping to provide any additional loans, etc.



Article 8.    Agreement for General Account Loan and Overdraft Loan


8.1
If any obligations under this Agreement exist, the amount deposited into a
general account and a current account (hereinafter referred to as “Underlying
Account”) (excluding securities until settlement thereof, and securities
deposited into the Underlying Account shall be deemed to be assigned to the Bank
as security) shall be automatically applied to the satisfaction of payment
obligations under such loans and it shall be applied to the order of default
interest, accrued interest and principal of loans.



8.2
If the request for payment or the request for automatic payment for regular
expenses and various charges and fees in excess of the balance of Underlying
Account is made, the loan shall be paid or be automatically paid through the
Underlying Account.



8.3
The interest and default interest accrued shall be deducted from the Underlying
Account or shall be added to credit amount within the (maximum) credit amount.
If the above interests could not be paid due to the shortage of credit amount,
such unpaid interests (the “Accrued Interest”) shall be intended to be paid as
soon as practicable or money shall be deposited into the Underlying Account for
its payment, and the deposited amount shall first be appropriated to the payment
of the Accrued Interest and default interest.



8.4
If 14 days have been delayed consecutively from the date of the interest payment
day, the payment shall be accelerated, and default interest accrued on the whole
loan amount, calculated by a fixed rate, shall be paid immediately.



8.5
With respect to overdraft loan, if the Bank pays, pursuant to this Agreement, a
bill or check which has been drawn by the Borrower (and therefore, the Bank has
a right to indemnity against the Borrower), such overdraft shall be deemed to be
a loan and the Borrower shall agree to repay it in accordance with this
Agreement.



8.6
With respect to overdraft loan, the Borrower shall agree to raise no objection
even if the Bank rejects to pay the drafts or checks previously issued by the
Borrower for the reason that any of the events set forth in the Article 6
(reduction or suspension) occurs.



8.7
The Bank may pay, after the Maturity Date, the bill/check issued by borrower
before Maturity Date of loan if it seems to be necessary such as it is likely to
cause substantial disadvantage to borrower resulting from the refusal of payment
on bill/check. This Agreement shall also apply to the credit amount arising
therefrom.



Article 9.    Stamp Tax


9.1
The stamp tax incurred by the execution of this Agreement shall be equally paid
by the Borrower and the Bank for 50% each.





--------------------------------------------------------------------------------






9.2
In the event that the Bank pays any stamp tax, which the Borrower is obligated
to pay under Article 10.1 above, the Borrower shall immediately refund the
amount of stamp tax to the Bank pursuant to Article 4 of the General Terms and
Conditions mutatis mutandis.



Article 10.
Currency of Repayment and Exchange Rate



The principal and interest of loans in foreign currency may be repaid in the
borrowed currency or Korean Won and if the repayment is made in Korean Won, the
exchange rate is subject to telegraphic transfer selling rate applied to
customers on the date of repayment.


Article 11.    Security and Insurance


Except as otherwise stated by the Bank, the Borrower shall provide the Bank with
the facilities constructed or installed with the credits extended under this
Agreement as the security for the credits along with the lands and buildings on
or in which such facilities are installed together with other facilities
installed therein, and in case the Bank requests, the Borrower shall subscribe
to an insurance policy of the kind and the amount as agreed by the Bank, and
further create pledge on the claim for the insurance proceeds in favor of the
Bank.


Article 12.    Creation of Security Interest


12.1
The Borrower has created pledge over the deposits, etc. set forth below as
security for its obligation under this Agreement and delivered to the Bank the
instruments (passbooks) relating thereto.



12.2
The pledge referred to in Article 13.1 above shall extend to the principal, the
right to receive profits (including installments deposited after the date of
this Agreement), interest and right to receive profits relating thereto, special
subsidy and statutory subsidy, etc.



12.3
The Borrower acknowledges that the effect of pledge shall extend to any
extension, novation, renewal, subdivision, consolidation, increase or reduction
in amount or capitalization of interest with respect to the deposits, etc. The
Borrower also acknowledges that the pledge shall extend to the right to receive
profits arising from a trust, pledged property, which has been extended by
agreement or automatically extended due to a default.



12.4
The Bank may, instead of enforcing the pledge created pursuant to Article 13.1
above, set-off its claims against the deposits, etc. set forth below in
accordance with the provisions of the General Terms and Conditions or may
receive funds on behalf of the Borrower and then appropriate and apply such
funds to its credit in satisfaction of the Borrower’s debts.







¦ Description of Deposits, etc. as Pledged Property
Type
Certificate Number or
Account Number
Holder or Trustor
Deposit
Balance
Total Deposited Amount until 20 . .
Date of Certificate
Maturity Date
Beneficiary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Article 13.    Assurance of the Repayment of the Loans


13.1
The Borrower covenants to the Bank that in order to assure the repayment of the
loan, it shall maintain properly its





--------------------------------------------------------------------------------




financial ratio as follows, provided, where the Bank and the Borrower enter into
a separate agreement with respect to the financial structure of the Borrower,
such separate agreement shall be attached hereto and constitute a part of this
Agreement.


Division
[ ] [ ], 20[ ]
[ ] [ ], 20[ ]
[ ] [ ], 20[ ]
[ ] [ ], 20[ ]
[ ] [ ], 20[ ]
Debt-to-Equity
Ratio
%
           %
%
           %
%
Capital Ratio
%
%
%
%
%
[ ]Ratio
%
%
%
%
%
[ … ]Ratio
%
%
%
%
%



13.2
The Borrower convents that the Borrower shall consult with the Bank before the
Borrower performs any of the following;



1.
Merger, business transfer and sale or lease of any material assets of the
Borrower;

2.
Investment in any fixed asset with the loan, which is not agreed hereto;

3.
Provision of guarantees for any third party;

4.
Operation of new business or overseas investment;

5.
Expected material change in the business of the Borrower, including commencement
of work-out plan and application for private composition; and

6.
Transfer of material assets for the issuance of asset backed security.



13.3
The Borrower covenants that if the Bank demands the Borrower to perform any of
the following to assure the post management of the obligations hereunder due to
there being any prominent necessity, the Borrower shall comply with the demand
of the Bank:



1.
Sale of the real property or securities owned by the Borrower;

2.
Capital contribution by major shareholders of the Borrower; and

3.
Capital increase with consideration or initial public offering



13.4
Articles 14.1 through 14.3 above shall be applicable only where the Bank and the
Borrower enter into a separate agreement with respect to each such Article.



Article 14.    Submission of Documents


14.1
The Borrower shall provide the Bank with the following documents requested by
each time by the Bank based on Article 17 and Article 19 of the General Terms
and Conditions and other documents for the future management of the loan upon
Bank’s request:



14.1.1
Quarterly: value added tax report, trial balance sheet of totals and balances,
statement of current debt, each distributor, and sales estimation of each
product, etc.;



14.1.2
Semi-annually: semi-annual balance sheet, value added tax report, trial balance
sheet of totals and balances, statement of current debt, each distributor, and
sales estimation of each product, etc.;



14.1.3
Annually: an audited report prepared by a certified public accountant(s)
(closing financial statements), consolidated financial statements, commercial
registry extracts, a business registration certificate, shareholders register,
articles of incorporation, a summary sheet of earned income tax withholding, a
business plan, pro forma financial statements (for 3 years), statement regarding
major customers, copies of various approvals and permits and technical
certificates (e.g., KS, ISO, patent, etc.), statement regarding labor strike,
other product manuals, and reference materials related to the same industry,
etc.



14.1.4
At any time: trial balance sheet of totals and balances, statement of current
debt, any document evidencing the use of the loan, etc.



14.2
The Borrower shall provide the Bank with the following documents in the event
that the Bank requests such documents to investigate the current status of
foreign currency risk of the Borrower and the management thereof by the Borrower
in connection with the credit evaluation of the Borrower:







--------------------------------------------------------------------------------




14.2.1
Current status relating to foreign currency risk management committee and
regulations on foreign currency risk management;

14.2.2
Current status relating to procurement and operation of foreign currency; and

14.2.3
Current status relating to transaction of derivatives denominated in foreign
currency



Article 15.    Other Special Terms and Conditions


 
Borrower
(seal)







The Borrower hereby confirms that it has received the General Terms and
Conditions (for corporation) and a copy of this Agreement and has been fully
informed of and understands the important contents thereof.
Borrower
MEMC Korea Company
Representative Director Chanrae Cho
 (seal)







KEB Hana Bank




